Exhibit 10.1

 

QCR HOLDINGS, INC.

 

TRANSITIONAL EMPLOYMENT AGREEMENT

 

This TRANSITIONAL EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on
November 19, 2018 (“Effective Date”), by and between QCR Holdings, Inc.
(the “Company”) and Douglas M. Hultquist (“Executive,” and, together with the
Company, the “Parties”).

 

RECITALS

 

A.                                    Executive is currently employed by the
Company as President and Chief Executive Officer, pursuant to the terms of that
certain employment agreement dated January 1, 2004, as amended (“Prior
Employment Agreement”), by and between the Company and Executive.

 

B.                                    The Company desires, with Executive’s
assistance, to implement a succession plan with respect to Executive’s
employment, and Executive desires to provide such assistance.

 

C.                                    The Company desires to continue to employ
Executive pursuant to the terms of this Agreement and Executive desires to
continue to be employed by the Company pursuant to such terms.

 

D.                                    The Parties have made commitments to each
other on a variety of important issues concerning Executive’s employment with
the Company, including the performance that will be expected of Executive, the
compensation Executive will be paid, how long and under what circumstances
Executive will remain employed, and the financial details relating to any
decision that either the Company or Executive may make to terminate this
Agreement and Executive’s employment with the Company.

 

E.                                    The Parties desire to enter into this
Agreement as of the Effective Date and, to the extent provided herein, to have
this Agreement supersede in its entirety the Prior Employment Agreement and all
prior employment agreements between the Parties, whether or not in writing, and
to have any such prior employment agreements become null and void as of the
Effective Date.

 

AGREEMENT

 

In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:

 

1.                                      Prior Agreement. The Prior Employment
Agreement shall continue in full force and effect until the adjournment of the
Company’s annual shareholder meeting in May 2019 (“Retirement Date”). As of the
adjournment of the Company’s annual shareholder meeting on the Retirement Date,
this Agreement shall supersede and replace any and all prior agreements
respecting Executive’s employment by, or service to, the Company as may from
time to time have been made by and between the Parties, whether or not in
writing, including but not limited to the Prior Employment Agreement; provided,
however, that Sections 8 (“Confidentiality and Loyalty”) and 9
(“Non-Competition”) of the Prior Employment Agreement shall continue in force
and effect during the Agreement Term, as defined below, and during the
Restrictive Period, as defined in the Prior Employment Agreement; provided,
further, that Section 13 (“Regulatory Suspension and Termination”) of the Prior
Employment Agreement shall continue in force and effect as if restated herein;
and provided, further, that any vested benefits due to Executive pursuant to any
pension plan, welfare benefit plan or any other employee benefit plan shall

 

--------------------------------------------------------------------------------



 

continue to be available to Executive subject to the terms and conditions of the
applicable plan as may be in effect from time to time.

 

2.                                      Employment Period. Subject to the terms
and conditions of this Agreement, the Company hereby agrees to continue to
employ Executive between the Effective Date and the third (3rd) anniversary of
the Retirement Date (the “Agreement Term”), and Executive hereby agrees to
continue to remain in the employ of the Company and to provide services to the
Company during the Agreement Term in accordance with this Agreement, unless
sooner terminated as provided herein.

 

3.                                      Titles and Duties.

 

(a)                                 Executive shall continue serving as the
President and Chief Executive Officer of the Company until the Retirement Date
under the terms of the Prior Employment Agreement. On the Retirement Date,
Executive shall resign from all officer and director positions of the Company
and its Affiliates; provided, however, that Executive shall continue as a member
of the Board of Directors (“Springfield Board”) of Springfield First Community
Bank.

 

(b)                                 Between the Retirement Date and the third
(3rd) anniversary of the Retirement Date, Executive shall serve as Co-Founder of
the Company, subject to the direction of the successor Chief Executive Officer
of the Company (the “Co-Founder Period”). Executive shall have the duties and
responsibilities that may be reasonably assigned to Executive by Executive’s
successor, which shall specifically include facilitating an amicable and
efficient transition of duties to Executive’s successor.

 

(c)                                  During the Co-Founder Period, Executive may
devote reasonable time to activities other than those required under this
Agreement, including activities of a charitable, educational, religious, or
similar nature (including professional associations) to the extent such
activities do not, in the reasonable judgment of Executive’s successor, inhibit,
prohibit, interfere with, or conflict with Executive’s duties under this
Agreement or conflict in any material way with the business of the Company or
its Affiliates.

 

4.                                      Compensation and Benefits.

 

(a)                                 On the Retirement Date, Executive’s
outstanding unvested equity awards shall immediately vest in full.

 

(b)                                 During the Co-Founder Period, Executive
shall be entitled to an annual base salary of One Hundred Thousand Dollars
($100,000), such amount being inclusive of any and all fees for Executive’s
service on the Springfield Board, which shall be payable in accordance with the
normal payroll practices of the Company then in effect.

 

(c)                                  During the Co-Founder Period, Executive
shall be entitled to an annual stipend of Five Thousand Dollars ($5,000) for
participating in professional activities, trade associations and continuing
professional education, with such activities to be selected by Executive at his
discretion.

 

(d)                                 During the Co-Founder Period, Executive and
Executive’s dependents, as the case may be, shall be eligible to participate,
subject to the terms thereof, in all tax qualified retirement and similar
benefit plans and all medical, dental, disability, group and executive life,
accidental death insurance, and other similar welfare benefit plans of the
Company as may be in effect from time to time with respect to senior executives
employed by the Company, on as favorable a basis as other similarly situated and
performing executives.

 

2

--------------------------------------------------------------------------------



 

(e)                                  During the Co-Founder Period, Executive
shall be eligible to be reimbursed by the Company, on terms that are
substantially similar to those that apply to other similarly situated and
performing executives employed by the Company, for reasonable out-of-pocket
expenses for entertainment, travel, meals, lodging, and similar items that are
consistent with the Company’s expense reimbursement policy and that are actually
incurred by Executive in the promotion of the Company’s business.

 

(f)                                   During the Co-Founder Period, the Company
shall provide Executive with office space at the Company’s headquarters in
Moline, Illinois, secretarial assistance and customary technology support and
assistance.

 

5.                                      Rights upon Termination. Executive or
the Company may terminate this Agreement upon thirty (30) days prior written
notice to the other Party for any reason; provided, however, that, unless the
Company terminates Executive’s employment under this Agreement pursuant to
Section 13 (“Regulatory Suspension and Termination”) of the Prior Employment
Agreement or Executive voluntarily resigns, Executive shall remain entitled to
all compensation and benefits described in Section 4 until the third (3rd)
anniversary of the Retirement Date. If Executive’s employment under this
Agreement is terminated for any reason prior to his attaining age sixty-five
(65), the Company shall be solely responsible for the cost of providing
Executive and his dependents with health insurance coverage until Executive
attains age sixty-five (65); provided, however, that such coverage shall be
provided only to the extent that it does not result in any additional tax or
other penalty being imposed on the Company (or an affiliate) or violate any
nondiscrimination requirements then applicable with respect to any applicable
Company welfare benefit plans.

 

6.                                      Indemnification. The Company shall
indemnify Executive as follows:

 

(a)                                 Liability Insurance. The Company shall
provide Executive (including heirs, personal representatives, executors, and
administrators) for the Agreement Term with coverage under a standard directors’
and officers’ liability insurance policy, at the Company’s expense.

 

(b)                                 Indemnification. The Company shall hold
harmless and indemnify Executive (including heirs, personal representatives,
executors, and administrators) to the fullest extent permitted by law against
all expense and liabilities reasonably incurred by him in connection with or
arising out of any action, suit, or proceeding in which he may be involved by
reason of his having been an officer (whether or not he continues to be an
officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs, and
attorneys’ fees and the cost of reasonable settlements.

 

(c)                                  Advance of Expenses. In the event Executive
becomes a party, or is threatened to be made a party, to any action, suit, or
proceeding for which the Company has agreed to provide insurance coverage or
indemnification under this Section 6, the Company shall, to the full extent
permitted by law, advance all expenses (including reasonable attorneys’ fees),
judgments, fines, and amounts paid in settlement (“Expenses”) incurred by
Executive in connection with the investigation, defense, settlement, or appeal
of any threatened, pending, or completed action, suit, or proceeding; provided,
however, that Executive must provide the Company with a written undertaking from
Executive (i) to reimburse the Company for all Expenses actually paid by the
Company to or on behalf of Executive in the event it be determined that
Executive is not entitled to indemnification by the Company for such Expenses,
and (ii) to assign the Company all rights of Executive to indemnification, under
any policy of directors’ and officers’ liability insurance or otherwise, to the
extent of the amount of Expenses actually paid by the Company to or on behalf of
Executive.

 

3

--------------------------------------------------------------------------------



 

7.                                      Satisfaction; Severability. The Parties
acknowledge and agree that, by entering into this Agreement, they are fully and
finally settling any claim or right pursuant to the Prior Employment Agreement
and release each other from any obligation or liability pursuant to the Prior
Employment Agreement. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect. The various covenants and provisions of
this Agreement are intended to be severable and to constitute independent and
distinct binding obligations. Without limiting the generality of the foregoing,
if the scope of any covenant contained in this Agreement is too broad to permit
enforcement to its full extent, such covenant shall be enforced to the maximum
extent permitted by law, and such scope may be judicially modified accordingly.

 

8.                                      Withholding of Taxes. The Company may
withhold from any benefits payable under this Agreement all federal, state,
city, and other taxes as may be required pursuant to any law, governmental
regulation or ruling.

 

9.                                      No Assignment. Executive’s rights to
receive benefits under this Agreement shall not be assignable or transferable
whether by pledge, creation of a security interest or otherwise, other than a
transfer by will or by the laws of descent or distribution. In the event of any
attempted assignment or transfer contrary to this Section 9, the Company shall
have no liability to pay any amount so attempted to be assigned or transferred.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.

 

10.                               Successors. This Agreement shall be binding
upon and inure to the benefit of the Company, its successors, and assigns.

 

11.                               Amendment. This Agreement may not be amended
or modified except by written agreement signed by the Parties.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, and Executive acknowledges understanding and acceptance
of, and agrees to, the terms of this Agreement, all as of the Effective Date.

 

 

 

QCR HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Patrick S. Baird

 

 

Patrick S. Baird

 

 

Chair, Board of Directors

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Douglas M. Hultquist

 

 

Douglas M. Hultquist

 

5

--------------------------------------------------------------------------------